DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109102380, filed on 2020/01/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Patent/PGPub. No. 20200327300) in view of YAMAZAKI et al. (US Patent/PGPub. No. 20210296409).

Regarding Claim 11 (currently amended), He et al. teach a display module ([0063], FIG. 1, i.e. touch sensing display screen or touch panel 10) comprising:
a circuit substrate ([0073], FIG. 2, i.e. circuit 27, such as a flexible printed circuit (FPC));
a plurality of image display units ([0049], FIG. 1-2, i.e. pixels) disposed on (FIG. 1-2, i.e. as shown by the figure(s)) the circuit substrate (i.e. please see above citation(s)) in a matrix arrangement ([0123], FIG. 1-2, i.e. active matrix organic light emitting diode (AMOLED)); and
at least one optical sensor ([0063], FIG. 1, i.e. fingerprint sensor device 23) disposed at a position (FIG. 1-2, i.e. position as shown by the figure(s)) of the circuit substrate (i.e. please see above citation(s)) where there is no image display unit disposed (FIG. 1-2, i.e. position as shown by the figure(s)) thereon (i.e. please see above citation(s)).
 He et al. do not explicitly teach at least one optical sensor disposed between any two adjacent image display units of the plurality of image display units.
In the same field of endeavor, YAMAZAKI et al. teach
at least one optical sensor ([0068], FIG. 1E, i.e. PD … sensing infrared light) disposed between any two adjacent image display units ([0068], FIG. 1E, i.e. B and G) of the plurality of image display units ([0068], FIG. 1E, i.e. R, G, and B).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine He et al. teaching of display device comprising optical sensor with YAMAZAKI et al. teaching of display device comprising optical sensor between subpixels to effectively sensing both visible and infrared light with an optical sensor (YAMAZAKI et al.’s [0068]).
Regarding Claim 12 (previously presented), the display module according to claim 11, wherein
He et al. teach
the image display unit (i.e. please see above citation(s)) is an LED chip ([0049], FIG. 1, i.e. organic light emitting diode (OLED)).
Regarding Claim 13 (previously presented), the display module according to claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is an image-capturing unit ([0005], FIG. 1, i.e. optical ID sensing module is configured to form an image of a fingerprint).
Regarding Claim 14 (previously presented), the display module according to claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is a light-projecting unit (i.e. alternative limitation(s) omitted), a light-sensing unit ([0005], FIG. 1, i.e. optical ID sensing), or the combination thereof (i.e. alternative limitation(s) omitted).
Regarding Claim 15 (previously presented), the display module of claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is a fingerprint reading component ([0005], FIG. 1, i.e. image of a fingerprint).
Claim 17 (currently amended), an image display ([0063], FIG. 1, i.e. touch sensing display screen or touch panel 10)
 similarly rejected as shown above in Claim 11.
Claim 18 (previously presented) is similarly rejected as shown above in Claim 12.
Claim 19 (previously presented) is similarly rejected as shown above in Claim 13.
Claim 20 (previously presented) is similarly rejected as shown above in Claim 14.

4.	Claim(s) 22-24 is/are rejected under 35 35 U.S.C. 103 as being unpatentable over He et al. (US Patent/PGPub. No. 20200327300) in view of YAMAZAKI et al. (US Patent/PGPub. No. 20210296409) and HUANG et al. (US Patent/PGPub. No. 20200394983).

Regarding Claim 22 (previously presented), He et al. and YAMAZAKI et al. teach the image display according to claim 17.
However, He et al. and YAMAZAKI et al.do not explicitly teach the image display further comprises another display module connected to the display module.
In the same field of endeavor, HUANG et al. teach
the image display ([0068], FIG. 2, i.e. display screen) further comprises another display module ([0068], FIG. 2, i.e. second display screen 153) connected to (FIG. 1, i.e. as shown by the figure(s)) the display module ([0069], FIG. 2, i.e. first display screen 152).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine He et al. and YAMAZAKI et al. teaching of display device comprising one display with HUANG et al. teaching of display device comprising two display to effectively display abundant information of a mobile device by providing a second display (HUANG et al.’s [0007]).
Regarding Claim 23 (previously presented), the image display according to claim 22, wherein
HUANG et al. teach
the another display module (i.e. please see above citation(s)) is a liquid crystal display ([0068], FIG. 2, i.e. LCD display).
Regarding Claim 24 (previously presented), the image display according to claim 22, wherein
HUANG et al. teach
the another display module (i.e. please see above citation(s)) is an organic LED display ([0068], FIG. 2, i.e. OLED display).

Response to Arguments

11 and 17 have been considered but are moot because the new ground of rejection does not rely on the newly added reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	All dependent claims are properly rejected or objected as shown above.

7.	Applicants’ Response to the Final Office Action, 04/07/2021, has been entered and made of record. Claim(s) 11 and 17 is/are amended, Claim(s) 1-10, 16, and 21 is/are cancelled. Thus, Claim(s) 11-15, 17-20, and 22-24 is/are pending in this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628